Citation Nr: 0125406	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  98-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 20 percent for lumbosacral strain secondary to trauma with 
spasm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1996 to 
August 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that although the veteran requested a BVA 
Travel Board hearing in his June 1998 substantive appeal (VA 
Form 9), the veteran failed to report for his scheduled 
hearing.  There are no other outstanding hearing requests of 
record.

The Board also notes that in connection with this claim, the 
veteran has complained of leg problems which he appears to 
relate to his service-connected low back disorder.  The Board 
observes further, that the January 1999 VA examiner appeared 
to relate the veteran's chronic recurrent right peroneal 
neuropathy to the trauma the veteran experienced in service.  
As this is not a service-connected disability, and as it 
appears to be reasonably raised from the record, the Board 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected low back disorder is not 
productive of severe lumbosacral strain or severe limitation 
of motion, nor is there evidence of symptomatology analogous 
to severe intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected lumbosacral 
strain should be rated higher than the current 20 percent 
rating.  Specifically, the veteran asserts that his 
lumbosacral strain causes chronic and recurrent low back pain 
and a burning sensation radiating into his hip and leg.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 
5103, 5103A, 5107).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  The RO provided the veteran with copies of 
the rating decisions, the statement of the case (SOC) and 
supplemental statements of the case (SSOC) concerning the 
evaluation of his disability and the rating criteria.  All 
relevant and available outpatient treatment records were 
obtained and the veteran has been provided several VA medical 
examinations, the most recent in January 1999.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in cases where the claim for a higher evaluation 
stems from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned if 
there is a material change in the degree of disability during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
June 1997 rating decision, the veteran was granted service 
connection for lumbosacral strain, and received a 20 percent 
rating dating from August 1996, the date of separation from 
active service.  In November 1997, the veteran filed a VA 
Form 21-4138 requesting he be considered for an increase in 
the disability evaluation assigned his low back disorder.  
Although the veteran did not specifically express 
disagreement with the June 1997 rating decision that 
established service connection and assigned a 10 percent 
rating, the Board finds that his November 1997 statement 
could arguably be viewed as such.  Thus, the provisions set 
forth in Fenderson, supra, are for consideration in this 
case.  In a March 1998 rating decision, the RO reconsidered 
the 20 percent rating and continued it.  The veteran 
disagreed with the continued 20 percent rating decision, and 
perfected his appeal.  Essentially, the veteran maintains 
that the 20 percent rating does not accurately reflect the 
level of impairment caused by his lumbosacral strain.  The 
rating decision, the SOC following the veteran's notice of 
disagreement and the SSOCs each noted that all of the 
veteran's records were considered including outpatient 
treatment reports and the VA examinations.

The veteran is presently assigned a 20 percent rating for his 
lumbosacral strain pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, under which a 20 percent rating is assigned for 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for symptoms characterized as severe; with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The Board also notes under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (spine, limitation of motion of, 
lumbar), a 20 percent rating is assigned for moderate 
limitation of range of motion.  Under this diagnostic code, 
the next higher rating of 40 percent is available for severe 
limitation of range of motion.  In addition, although service 
connection for intervertebral disc syndrome has not been 
specifically established, the RO has clearly conceded that 
the service-connected low back disability includes 
radiculopathy.  Thus, the Board has also considered by 
analogy the provisions of Diagnostic Code 5293 
(intervertebral disc syndrome), which provide for a 20 
percent rating with demonstrated moderate symptoms, 
characterized by recurring attacks.  Under this diagnostic 
code, the next higher rating of 40 percent is available for 
severe symptoms, characterized by recurring attacks with 
intermittent relief.  Also under this diagnostic code, a 60 
percent evaluation is available for a pronounced case, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 20 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent at this 
time.

Reviewing the more recent evidence of record reveals the 
following.  Testing as part of a VA examination in May 1997 
showed lumbar flexion to 80 degrees before onset of pain, 
with an endpoint of 92 degrees due to increasing pain.  The 
veteran had 45 degrees of lumbar hyperextension without pain; 
flexion to the right was possible to 28 degrees with pain on 
the ipsilateral side; flexion to the left was possible to 40 
degrees with no pain.  Rotation to the right and left was 
possible to 40 degrees with a pulling pain related to 
rotation to the right.  Motor strength was normal, and 
sensory differentiation was intact.  The examiner noted no 
evidence of lumbar spinal vertebral damage.

The report of a VA examination conducted in December 1997 
reflects complaints of pain, especially while sleeping and 
getting up, and on bending.  The veteran reported flare-ups 
of severe pain.  At the time of the examination, the veteran 
was working as a tow-truck driver, and was noted to have 
missed three days of work in the prior six months.  Physical 
examination revealed a slight limp, with the veteran favoring 
his right leg; thickness and overdevelopment of the right 
side musculature of the back, possibly due to swelling; no 
atrophy of the back muscles; no bony or postural 
abnormalities; lowered range of motion to 86 degrees, with 
pain stated by the veteran to begin at 45 to 50 degrees, and 
with pain coming to a standing position.  Backward extension 
was 22 degrees; lateral rotation and flexion were 30 degrees 
bilaterally, with pain on bending to the right.  On pressure 
against resistance, spasms were induced in the right lumbar 
and paravertebral areas.  There was a negative Wadell's sign; 
and x-rays from May 1997 were negative for the thoracic and 
lumbar spines as to fractures, dislocation, osseous injury, 
intervertebral disc space narrowing, spondylolisthesis, and 
spondylolysis.  The examiner diagnosed chronic lumbar 
paravertebral muscle strain with spasms aggravated by 
overuse.  

Outpatient treatment records from May 1997 to December 1997 
were submitted, showing complaints of back pain which 
resulted in hospitalization for testing.  Additional 
outpatient treatment records from January 1998 to March 1998 
were also submitted.  They show several complaints of low 
back and leg pain.  Objective findings include a normal spine 
x-ray and notation that the veteran did not display any gait 
problems.  Other reported findings included normal motor 
strength, intact sensory findings, and 2+ deep tendon 
reflexes.  A March 1998 CAT scan of the lumbar spine shows a 
small central posterior spur at L4 with minimal encroachment 
on the anterior dural space; a mild disc bulge at L5-S1; no 
evidence of herniated nucleus pulposus identified; and no 
evidence of bony destruction, fracture or dislocation.  The 
examiner stated that there was no evidence of a herniated 
disc.  March 1998 EMG testing revealed possible radiculopathy 
as well as right peroneal neuropathy with entrapment at the 
fibular head; no evidence of denervation, noted to be normal 
in 20 percent of patients with radiculopathy; and possible, 
but unlikely peripheral neuropathy.

Examination notes from Dr. Daniel L. Coogan, D.C. show 
treatment from May 1998 to July 1998.  These reports show 
complaint of low back pain as well as right leg numbness and 
pain.  Findings include limits of motion of lumbar flexion of 
40 degrees (60 normal) with pain; lumbar extension of 20 
degrees (25 normal) with pain; left and right lateral flexion 
of 25 degrees (25 normal) with pain; left and right rotation 
of 30 degrees (30 normal) with pain.  Palpation showed 
tenderness and edema and produced spasm at L5.  Goldthwaite's 
sign was noted as positive.  Heel walking and toe walking 
were performed with difficulty.  Dr. Coogan diagnosed lumbar 
intravertebral disc syndrome and lumbar neuritis or 
radiculitis.  The veteran was treated with heat and spinal 
manipulation, but Dr. Coogan noted that surgery might be 
necessary.

The report of a VA examination conducted in January 1999 
reflects complaints of burning pain in the right side of the 
veteran's back and hip, running into his thigh and ankle.  At 
the time of the examination, the veteran was employed as a 
tow-truck driver.  Physical examination revealed no atrophy 
in the musculature of the back, but more slightly developed 
musculature on the right side; slight edema superior to the 
right SI joint, which showed marked tenderness on pressure 
and was productive of spasm.  Pain was noted on flexion at 70 
degrees to 90 degrees with more pain on returning to the 
standing position.  Backward extension was possible to 24 
degrees; rotation bilaterally was possible to approximately 
30 degrees, flexion to the left and right were possible to 30 
degrees.  The results of the March 1998 CAT scan, described 
above, were noted.  The examiner noted a March 1998 nerve 
conduction study, which showed evidence of right peroneal 
neuropathy with entrapment at the fibular head of the right 
leg.  He stated a problem of pathology in the lumbar sacral 
region, which could be due to radiculopathy.  The examiner 
diagnosed chronic recurrent lumbar sprain with radiculopathy 
to the right paraspinous muscles, aggravated by overuse; 
chronic recurrent right peroneal neuropathy; chronic low back 
pain with evidence of a posterior spur at L4; degenerative 
joint disease and a mild disc bulge at L5 and S1.  

In view of the evidence presented, the Board finds that the 
veteran's lumbosacral strain is properly rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral strain), at 
a 20 percent rating.  The evidence shows that the veteran's 
symptomatology consists of chronic and recurrent low back 
pain with a burning sensation radiating into his hip and leg 
which may be due, in part, to radiculopathy.  Objectively 
measured symptoms include forward flexion ranging from 40 to 
90 degrees, with 90 degrees the most recent measurement; 
lateral flexion scores that range from 28 to 40 degrees, with 
30 degrees the most recent measurement; and lateral rotation 
scores that range from 30 to 40 degrees, with 30 degrees the 
most recent measurement.  Also shown are spasm on simulated 
lifting and with pressure, degenerative joint disease, a 
slight disc bulge but no herniation, absence of 
intervertebral disc space narrowing or irregularity, and 
absence of listing of the spine.

The Board also considered whether the veteran may be entitled 
to a higher rating under other related diagnostic code 
provisions.  The veteran's symptoms are sufficient to warrant 
a 20 percent rating under 38 C.F.R § 4.71a, Diagnostic Code 
5292 (limitation of motion of the spine).  As the medical 
evidence shows, the veteran has forward flexion measurements, 
which range from 40 degrees to 90 degrees, with 90 degrees 
being the most recent measurement, as recorded in the January 
1999 VA examination.  Pain free motion was noted to be 70 
degrees in that examination.  Pain free motion was not 
distinguished in Dr. Coogan's findings on his May 1998 
examination.  In the December 1997 VA examination, pain free 
motion was measured through 45 to 50 degrees.  Backward 
extension measurements range from 20 degrees to 24 degrees, 
with the most recent measurement of 24 degrees recorded on 
the January 1999 VA examination report.  Lateral flexion 
measurements range from 28 degrees to 40 degrees, and lateral 
rotation measurements range form 30 degrees to 40 degrees.  
The most recent lateral flexion and rotation measurements are 
both 30 degrees, recorded in January 1999.  Although the 
variation in forward flexion measurements indicate the 
possibility of occasional or episodic flare-ups, the Board 
finds that when all the evidence is considered, the veteran's 
overall level of symptomatology does not reflect more than a 
moderate limitation of motion, characteristic of a 20 percent 
evaluation under Diagnostic Code 5292.

Also, the Board finds that the veteran's symptoms warrant no 
more than a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome).  In that 
regard, the Board notes that the veteran does show symptoms 
consistent with intervertebral disc syndrome, such as pain, 
muscle spasm and possible radiculopathy; however, his overall 
symptomatology, as described in the medical evidence and as 
elaborated above, is consistent with a moderate level of 
impairment.  The evidence does not show an overall impact 
from the veteran's symptoms that is either "severe, with 
intermittent relief" or "pronounced," with little 
intermittent relief.  In this regard, the Board notes that, 
although the evidence does show some complaints of severe 
pain, the Board finds that overall, the evidence demonstrates 
predominantly moderate symptomatology.  The Board does not 
find that the evidence, when considered in its totality, more 
nearly approximates that needed for a higher evaluation.  
Overall, this picture is not consistent with either a finding 
of severe symptoms with intermittent relief, or pronounced 
symptoms with little intermittent relief.  Therefore, the 
Board finds that the veteran's symptomatology, as shown by 
the medical evidence most closely approximates a 20 percent 
evaluation for intervertebral disc syndrome which 
contemplates moderate recurring attacks.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain).  Although Dr. Coogan's May 1998 report 
showed a positive Goldthwaite's sign, the evidence does not 
show a listing of the spine to the opposite side, nor does 
the evidence show a marked limitation of forward bending in 
the standing position.  Further, the evidence does not show a 
narrowing or irregularity of joint spaces, rather, a May 1997 
x-ray report specifically finds "no intervertebral disc 
space narrowing" and most recent CT scan including no such 
findings.  There is no evidence of abnormal mobility on 
forced motion; and finally, although there is some evidence 
of loss of lateral motion, and a notation in the January 1999 
report of degenerative joint disease, the Board notes that, 
as discussed above, the range of motion findings are 
reflective of moderate limitation and are not consistent with 
the severe symptomatology characteristic of the 40 percent 
evaluation.  In short, the Board finds that the veteran's 
symptomatology as demonstrated on recent VA examinations and 
private treatment reports most closely approximates the 
criteria for the currently assigned 20 percent rating under 
Diagnostic Code 5295, and a higher evaluation is not 
warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's lumbosacral 
strain, his complaints and the current clinical 
manifestations of the lumbosacral strain and its effects on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 
and 4 have also been considered.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, the evidence does not 
support a higher rating, but rather, more nearly approximates 
the criteria for the currently assigned 20 percent rating.  
See 38 C.F.R. § 4.1.  The Board finds that, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  See 38 U.S.C.A. 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect that the veteran's 
service-connected lumbosacral strain has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for 
lumbosacral strain, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

